         Case 1:18-cv-10287-AKH Document 194
                                         193 Filed 02/05/21 Page 1 of 1



     quinn emanuel            trial lawyers | silicon valley
     555 Twin Dolphin Drive, 5th Floor, Redwood Shores, California 94065-2139 |   TEL   (650) 801-5000 FAX (650) 801-5100

                                                                                                    WRITER’S DIRECT DIAL NO.
                                                                                                              (650) 801-5005

                                                                                                WRITER’S EMAIL ADDRESS
                                                                                     rachelkassabian@quinnemanuel.com
February 5, 2021                                           Defendant requests emergency sealing of
                                                           documents already made public. Sealing is
VIA ECF                                                    denied for failure to comply with Rule 4(B)
The Honorable Alvin K. Hellerstein                         the Court's Individual Rules and failure to
U.S. District Court for the Southern District of New York identify any rationales supporting sealing.
Daniel Patrick Moynihan United States Courthouse           The Clerk is instructed to terminate ECF
500 Pearl Street                                           No. 193. SO ORDERED.
New York, New York 10007-1312                              /s/ Alvin K. Hellerstein
                                                           Feb. 5, 2021
Re:    Girl Scouts of the United States of America v. Boy Scouts of America, No. 18-cv-10287

Dear Judge Hellerstein:

We represent defendant Boy Scouts of America (the “BSA”) in the above-referenced action. We
write pursuant to Rule 21.7(b) of the Electronic Case Filing Rules and Instructions and the Court’s
Individual Rule 4 to ask that the following documents be sealed: (1) the BSA’s Reply Brief in
Support of Its Motion for Summary Judgment [Dkt. 184]; (2) the BSA’s 56.1 Reply and
Counterstatement Response [Dkt. 185]; and (3) Exhibit GGGGGGGG to the Anten Declaration
[Dkt. 183-5]. Due to an inadvertent error, some information that should have been redacted from
these documents was not properly redacted.

These documents are included in the pending sealing letter that the BSA filed in connection with
its Reply Brief in Support of Its Motion for Summary Judgment. See Dkt. 186. Plaintiff Girl
Scouts of the United States of America has filed a letter supporting the sealing of these documents.
See Dkt. 190. We contacted the ECF Help Desk requesting that these documents be temporarily
sealed pending a Sealing Order from the Court.

We therefore ask that the Court seal Dkts. 183-5, 184, and 185. Upon the issuance of a Sealing
Order, the BSA will file public versions of these documents that correct the inadvertent redaction
errors noted above.

The BSA thanks the Court for its time and attention to this matter.

Respectfully submitted,


Rachel Kassabian

Attorneys for Defendant Boy Scouts of America



     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
